DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 and 03/17/2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 8-14 are currently pending, of which claim 1 is amended and claims 13-14 are newly added.
Claims 1-6, 9-12, and 14 are allowable.
Response to Arguments
Applicant’s arguments, see pages 7 of 10 and 9 of 10, filed 03/17/2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1 and 14 have been withdrawn. Specifically, the references do not teach the amended limitations of the claim 1 or the entirety of claim 14.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/19/2021 are entered into the record, and for response to those arguments applicant’s attentions is directed towards advisory action mailed on 02/10/2021, except for those arguments directed towards the same subject matter filed on 03/17/2021 which supersedes the arguments filed on 01/19/2021. Applicant’s attention is directed toward the above paragraph for the response to those arguments which are considered under said exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, applicant states that edge has a circular form, however claim 1 states that the edge has a V-shape. It is unclear as to how the edge is both circular and V-shaped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasner et al. (EP2556781A1) in view of Woo et al. (US20170354312A1).
Regarding claim 13, Wasner discloses a dishwasher (Fig.1 ref 300) with a spray arm assembly (Fig.1 combination of refs 100 and 200). The spray arm assembly comprising; a spray arm (Fig.1 ref 200) having a circular opening (Fig.1 where ref 160 inserts the spray arm ref 200) with a center (Fig.2 center denoted via ref D) and an edge (Fig.1 ref 250) defined on an edge portion (see Fig.1 portion having ref 250 prior to ref 255); a mounting unit (Fig.1 ref 100) with a circular insertion portion (Fig.1 ref 160) and a supporting portion (Fig.1 ref 170). The mounting unit is insert partly within the circular opening (see Fig.1), thereby supporting/holding the spray arm and allowing it to rotate [0001] around an axis of rotation (see Fig.2 ref D). Further the limitation of mounting and the wash arm within a dishwasher is merely intended use and it is reasonably expected that the mounting unit is capable of performing the task as it is stated to hold the spray arm [0001]. The edge and circular insertion portion from a passage (Fig.1 the passage defined by the arrow indicating flow of water through ref 302, see also [0033]) between them. The wash arm further having a protrusion (Fig.1 ref 255) that protrudes parallely to the 
Woo discloses a dishwasher with a wash arm (see Figs.1-2 ref 100), and further shows the fitment of a wash arm to a sump (Fig.4). The wash arm has a sump insertion unit (Fig.4 ref 630, exploded portion) which fits into a holder unit (Fig.4 ref 53). The insertion unit comprises a protruding feature (Fig.4 ref 636) which fits into a groove (Fig.4 see ref 57) and has a recessed portion (Fig.4 deepest portion of ref 57 into which ref 636 fits) and corresponding radially inward and outward sides (Fig.4 portion of ref 57 that fits around ref 636, including left and right sides of ref 57 that fit around ref 636, [0049, 0220]) that are higher than the recessed portion. The configuration of Woo allows for a minimization of leakage at the connection [0049]. Woo and Wasner are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the supporting portion of Wasner to include the groove of Woo, and modify the protrusion of Wasner such that it fits within said groove, in order to minimize the amount of leakage at the connection (Woo [0049]).
Allowable Subject Matter
Claims 1-6, 9-12, & 14 allowed.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Wasner et al. (EP2556781A1) and Bayer et al. (US20120037193A1). The features of Wasner are disclosed above, and for the sake of brevity they will not be restated here. Bayer discloses a spray arm for a dishwasher and is mode of connection (Fig.6) wherein there is a raised ledge (Fig.6 above ref 82 and near refs 90 and 92) which has an edge (Fig.6 end portion of the ledge). However there is no protrusion in the Bayer reference, further Bayer discloses that spray arm floats upon a liquid layer between a support member (Fig.6 ref 82) and the spray arm (abstract, [0059]). Since the formation of the relatively planar liquid layer provides stabilization to the spray during rotation (abstract, [0018]), one of ordinary skill in the art would not provide a protrusion on the raised ledge of Bayer as it would constitute a region where the liquid layer is reduced in thickness and result in a decrease in the cushioning ability of the layer. Conversely, should one of ordinary skill in the art be motivated to apply the raised ledge feature to the Wasner reference, such a modification would obviate the need for the protrusion (ref 255 support portion). Thus such a modification would merely replace the protrusion of Wasner with a raised ledge and not have all the claimed features of claim 14. Furthermore, neither of Wasner nor Bayer discloses any edge in the claimed configuration have a V-shape. Accordingly, there is not prior art, on the record, that cures the deficiencies of Wasner or Bayer and would provide one of ordinary skill in the art with reasonable motivation to perform the modification that would render the invention of claims 1 and 14 obvious. For these reasons, claims 1 and 14 along with their dependents are considered allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US20170354308A1) which teaches the exact same as Woo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711